     Case 2:19-cr-00304-RFB-VCF Document 126 Filed 09/21/20 Page 1 of 1



 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA,                                 Case No. 2:19-cr-00304-RFB-NJK
 7                       Plaintiff,                                          ORDER
 8           v.
 9    LATONIA SMITH,
10                      Defendant.
11
12           The Court issued an order to conduct a competency evaluation of Defendant Latonia

13   Smith pursuant to 18 U.S.C. § 4241 with specific deadlines. ECF No. 113. Based upon the

14   information contained in the Government’s Motion to Vacate and Continue Trial Settings and

15   Exclude Time Under the speedy Trial Act, Defendant Smith was transported to the BOP facility,

16   FMC Carswell for the purposes of the evaluation. There was, however, a delay in transporting her.

17   The delay in transporting Ms. Smith was to ensure compliance with health protocols regarding

18   limiting the spread of COVID-19 in Bureau of Prison facilities. The BOP has requested additional

19   time to complete the evaluation in this case. The Court finds this to be good cause for a delay.

20          Accordingly,

21          IT IS THEREFORE ORDERED that the competency evaluation ordered by this Court

22   shall be submitted to the Court by October 18, 2020.

23
            DATED: September 21, 2020.
24
                                             _______________________________________
25
                                             RICHARD F. BOULWARE, II
26                                           UNITED STATES DISTRICT JUDGE

27
28
